Citation Nr: 1615035	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for a right knee arthroplasty.
 
2. Entitlement to an initial evaluation in excess of 30 percent for a left knee arthroplasty.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from June 1942 to October 1945.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for left and right knee, status post total knee arthroplasty, pursuant to an August 2012 Board decision.  

The December 2012 rating decision on appeal granted a 30 percent evaluation for each knee, effective March 31, 2009, the date of the Veteran's original service connection claim.  The Veteran has appealed the initial 30 percent evaluation for each knee.

On a Form 9 Substantive Appeal received in April 2014, the Veteran indicated that he wished to have a Board hearing at the RO.  The Veteran was scheduled for a May 2014 hearing.  However, in a May 2014 Report of Contact, the Veteran indicated that he would be unable to attend the hearing and would submit medical evidence instead.  The Veteran has not since requested a new hearing and as a result the Board deems the Veteran's hearing request withdrawn.

During the course of the appeal, the Veteran was granted service connection for post-operative scars for each knee in an August 2015 rating decision.  The Veteran has not appealed this rating decision and as a result the Board will not discuss the Veteran's scars.

These matters were previously remanded by the Board in January 2015 for further evidentiary development.

Pursuant to the Court's finding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has considered whether a claim for a total rating based on unemployability due to service-connected disability (TDIU) has been either expressly raised by the Veteran or reasonably raised by the record.   The record indicates that the Veteran has been retired since approximately 1980 (November 2012 VA examination) and has not asserted that he is unemployable due to his service-connected disabilities.  Therefore, the Board does not find further consideration of a TDIU rating to be necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left knee arthroplasty has been manifested by tenderness, aching, pain, lack of endurance, stiffness, weakness, occasional flare-ups, and limitations on walking and standing; but not by ankylosis, malunion or nonunion of the tibia and fibula with marked knee disability, limitation of extension to 30 degrees or more, severe painful motion or weakness in the affected extremity.

2.  For the entire period on appeal, the Veteran's right knee arthroplasty has been manifested by tenderness, aching, pain, lack of endurance, stiffness, weakness, occasional flare-ups, and limitations on walking and standing; but not by ankylosis, malunion or nonunion of the tibia and fibula with marked knee disability, limitation of extension to 30 degrees or more, severe painful motion or weakness in the affected extremity.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for a left arthroplasty replacement have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).

2.  The criteria for an initial rating in excess of 30 percent for a right knee arthroplasty have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board remanded this matter in January 2015.

The Board's Remand instructed the RO to: (1) obtain updated VA treatment records from the Lincoln and Omaha VAMCs; (2) contact the Veteran requesting him to identify any medical care providers for his knee conditions and provide the records or appropriate authorization to obtain them; (3) schedule the Veteran for a bilateral knee examination to determine the current severity of his knee disabilities; and (4) readjudicate the claim.

VA obtained updated VA treatment records and associated them with the file.  VA sent a March 2015 letter to the Veteran requesting that he identify any additional treatment, which resulted in obtaining additional private medical records.  The Veteran was scheduled for and attended an April 2015 VA medical examination to determine the severity of his service-connected knee disabilities.  The RO readjudicated the claim in a May 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was originally sent an April 2009 letter, prior to the rating decision originally denying service connection for a bilateral knee condition.  Subsequent to the July 2009 rating decision denying service connection, the Veteran has been provided with additional letters giving notice of the information and evidence needed to substantiate his claims for an increased disability rating for his service-connected knee disabilities.  Consistent with Dingess, these letters included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record. 

A VA examination for the Veteran's bilateral knee condition was most recently afforded in April 2015.  The record does not suggest that the April 2015 examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, evidence received since the most recent April 2015 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his bilateral knee disability.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Diagnostic Codes Specific to the Veteran's Knee Disabilities

The Veteran is currently in receipt of a 30 percent disability evaluation for each knee under Diagnostic Code 5055, governing total knee replacements.  Under Diagnostic Code 5055, a 30 percent rating is the minimum possible rating assignable.  A 60 percent rating is warranted for a total knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.   A 100 percent evaluation is warranted for the one year following implantation of the prosthesis.  Intermediate degrees of residual weakness, pain, or limitation of motion (i.e. a level of disability in between those contemplated by the 30 and 60 percent ratings) are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Under Diagnostic Code 5256, a rating of 40 percent is warranted for ankylosis in flexion between 10 depress and 20 degrees; a 50 percent rating is warranted for ankylosis in flexion between 20 degrees and 45 degrees; and a 60 percent rating is warranted for extremity unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Diagnostic Code 5261 evaluates limitation of extension as follows.  Extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Pursuant to Diagnostic Code 5262, a 30 percent evaluation is warranted when there is malunion of the tibia and fibula, with marked knee or ankle disability.  A schedular maximum 40 percent evaluation is warranted when there is nonunion of the tibia and fibula, with loose motion requiring a brace.

Factual Background

A March 2010 letter from a private physician indicates that the Veteran underwent total left knee replacement in April 1998 and total right knee replacement in January 1991.  

At an October 2011 spine examination, the Veteran reported that after his knee replacement surgeries, his knees would occasionally get a little stiff and achy.  The Veteran had not noticed any effusions or swelling of the knees.  During flare-ups, he was unable to walk as far due to increased pain and stiffness of the knees and back.  The Veteran reported functional loss of the knees as less movement than normal and that his knees get tired more quickly.  During flare-ups, he reported his knees interfering with sitting, standing, and weightbearing.  The Veteran reported occasionally using a wheelchair for longer distances and consistently using a cane when walking.  

Physical examination revealed normal strength with knee flexion and extension.  Range of motion findings were as follows: right knee flexion 110 degrees with no painful motion; left knee flexion 110 degrees with no painful motion.  Range of motion was not affected with repetitive use testing.  There was no instability of either knee.  

At a November 2012 VA examination, the Veteran reported flare-ups that led to increased pain in both knees during weightbearing activities.  Range of motion testing revealed the following: right knee flexion 115 degrees with objective evidence of pain at 105 degrees; right knee extension 0 or any degree of hyperextension with no objective evidence of painful motion; left knee flexion 115 degrees with objective evidence of pain at 100 degrees; and left knee extension 0 or any degree of hyperextension with no objective evidence of painful motion.  Repetitive use testing was performed with no additional loss of range of motion.  The examiner did note additional functional loss and/or functional impairment due to bilateral less movement than normal and pain on movement.  There was bilateral pain on palpation.  Muscle strength was bilaterally 4 out of 5 on extension and flexion.  Some instability was noted.  There was no evidence of any history of tibial and/or fibular impairment.  There was no evidence of ankylosis.  

A June 2014 statement from a private physician, based off of a review of medical records, concluded that the Veteran was unable to stand for more than a few minutes and was unable to walk for even a short distance.  The examiner noted chronic pain in both legs, particularly the knees.  

At an April 2015 VA examination, the Veteran reported no pain at rest.  With motion he described minimal discomfort.  The Veteran reported that he did not walk anymore as he is 94 years old.  After reviewing the previously mentioned June 2014 statement from a private physician, the examiner commented that it is his opinion that the Veteran does not ambulate due to his age.  The Veteran denied flare-ups of the knee.  He denied functional loss of functional impairment due to the knee.

Range of motion findings were as follows: right knee flexion 90 degrees; right knee extension 10 degrees; left knee flexion 95 degrees; and left knee extension 5 degrees.  The right knee was painful on motion but did not result in functional loss.  There was localized tenderness of the right knee, but no crepitus.  The left knee was painful on motion but did not result in functional loss.  There was localized tenderness of the left knee, but no crepitus.  Repetitive use testing was performed bilaterally and did not result in addition functional loss or loss of range of motion.  The examiner noted that pain, weakness, fatigability, or incoordination did no significantly limit functional ability in either knee with repeated use over a period of time.  Muscle strength was normal bilaterally and was noted as good for a 94 year old male.  There was no muscle atrophy.  There was no ankylosis of either side.  There was no history of recurrent subluxation or recurrent effusion bilaterally.  Stability was normal bilaterally.  There was no evidence or history of any tibial and/or functional impairment.  

Private and VA treatment records throughout the period on appeal indicated that the Veteran has complained of tenderness, aching, pain, lack of endurance, stiffness, weakness, occasional flare-ups, and limitations on walking and standing, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Analysis 

Based on the evidence of record, the Board finds that a rating in excess of 30 percent for either service-connected knee arthroplasty is not warranted.  During the entire period, the Veteran has complained of tenderness, aching, pain, lack of endurance, stiffness, weakness, occasional flare-ups, and limitations on walking and standing, all of which he is competent to report.  Id.  The Veteran was provided with multiple VA examinations throughout the period.  In addition, the Veteran has received treatment at VA and has submitted private medical records.

The preponderance of the evidence is against a finding that an increased rating in excess of 30 percent for the period is warranted.  Beginning with the three Diagnostic Codes used to rate intermediate levels of impairment, there is no objective medical evidence, either in the VA examination reports, VA treatment records, or private treatment records, of limitation of extension of the either knee to 30 degrees or greater, which is necessary for a rating in excess of 30 percent to be assigned based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  To the extent that the Veteran has alleged additional limitation of motion, he has not provided any percentage or degree estimates concerning limitation of extension during this period.  Thus, for the purposes of rating the disability based on limitation of extension, such contentions are of minimal probative value, and are outweighed by the specific measurements noted in the VA examination report and treatment records.  Thus, an increased rating in excess of 30 percent is not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5261.

With respect to Diagnostic Code 5256, there is no evidence of ankylosis of any kind affecting the either knee during the appeal period. The Veteran has not alleged that either knee is permanently fixed in a particular position, and the VA examiners affirmatively noted that ankylosis was not present.  Range of motion testing also shows that the Veteran is able to move both knees, which proves there is no ankylosed for VA purposes.  Lewis v. Derwinski, 3 Vet. App. 259 (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)).  

With respect to Diagnostic Code 5262, there is no competent medical evidence of nonunion of the tibia or fibula.  While the Veteran has been noted to use a wheel chair and a cane, it has not been noted that the Veteran requires a brace for either knee.  In addition, there is no evidence of loose movement as contemplated by the rating criteria, as stability testing has generally been normal.  Thus, the Board finds that an increased rating based on nonunion of the tibia and fibula with loose motion and use of a brace is not warranted, as the Veteran's disability picture does not more nearly approximate that level of severity.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Finally, a 60 percent rating under Diagnostic Code 5055 is not warranted in this case.  While the Veteran has complained of pain, his pain has not been noted to be severe in the VA examination reports or the VA and private treatment records associated with the file. The Board does note the June 2014 statement from a private physician stating that the Veteran is unable to walk due to his knees.  However, as explained by the April 2015 VA examiner, this is likely due to the Veteran's advanced age and not the chronic residuals of severe painful motion or weakness in the knees.  Rather, the April 2015 VA examiner noted that muscle strength was normal bilaterally and was good for a 94 year old male.  There was no muscle atrophy.  As such, the Board finds that the objective medical evidence showing that the Veteran has good muscle strength in the right and left knees outweighs any additional statements concerning weakness.  Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the level of severity contemplated by a 60 percent rating for severe pain and weakness in the affected extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Furthermore, the Veteran is not entitled to a 100 percent evaluation as the Veteran's knee replacements were performed well over a year prior to the period on appeal.  Id.

In evaluating the Veteran's level of disability for this period functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The evidence shows that the Veteran has, at different times, complained of tenderness, aching, pain, lack of endurance, stiffness, weakness, occasional flare-ups, and limitations on walking and standing, all of which the Veteran is competent to report.  Jandreau, 492 F.3d 1372.  However, VA examinations and treatment records noted no further loss range of motion due to factors such as weakness, incoordination, fatigability, flare-ups or pain after repetitive testing.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Some functional impairment was noted, but not to the extent considered under the criteria for an increased rating due to limitation of extension, ankylosis, or impairment of the tibia or fibula.  The examiners specifically considered these factors, and their effects, when providing the assessment of the Veteran's range of motion.  As such, the Board finds that the any contentions regarding additional functional impairment due to these factors are outweighed by the findings of the VA examiners.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).
No additional higher or alternative ratings under different Diagnostic Codes for the either knee can be applied during this period, as none of the remaining Diagnostic Codes covering disabilities could result in a rating in excess of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5257-5260, 5263.  As noted, the Veteran was granted service connection for bilateral post-operative scars of the knees in an August 2015 rating decision.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  However, the Veteran has not filed a Notice of Disagreement with this decision, and as a result the Board will not address the evaluation of his service-connected scars.

With respect to the Veteran's service-connected bilateral knee arthroplasties, all potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against increased ratings in excess of 30 percent for either knee under Diagnostic Code 5055.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

Extraschedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right and left knees are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knees with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which is primarily painful and limited motion.  The functional impairment accounted for in the rating criteria adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from his right and left knee disabilities.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson .

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1)  is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for a right knee arthroplasty is denied.
 
Entitlement to an initial evaluation in excess of 30 percent for a left knee arthroplasty is denied. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


